                  Case 1:20-cv-22802 Document 1-1 Entered on FLSD Docket 07/08/2020 Page 1 of 1
 JS44 (Rev.06/17)FLSD Revised06/01/2017         CIG CO VER SM ET
 p
 Tr
  hqevi
      Jd
       Sed
         44
          byci
             l
             v
             oi
              c
              lac
                lonvze
                     l
                     e
                     rsso
                        hf
                         ec
                          et
                           ou
                            ar
                             nt
                              d
                              .t
                               T
                               hh
                                eis
 oflni*adngthecivildocketsheet A'
                                  info
                                     forr
                                   EEJAK
                                        z
                                        m
                                        nA
                                         aatp
                                            iopnrocvoe
                                                     ndub
                                                        iy
                                                         net
                                                           dlehJ
                                                           l
                                         SFRLC77IINJONA&Y7'#z
                                                               eu
                                                                re
                                                                 di
                                                                  l
                                                                  p
                                                                  ci
                                                                   n
                                                                   ae
                                                                    lC
                                                                     i
                                                                     th
                                                                      oe
                                                                       nrfe
                                                                          rr
                                                                           ee
                                                                            pnlc
                                                                               ac
                                                                                eeon
                                                                                   foth
                                                                                      resFvpit
                                                                   4GTOFDJJS'FORW N4m CK
                                                                                             lem
                                                                                               de
                                                                                                snta
                                                                                                   tts
                                                                                                     hsein
                                                                                                ' ijAt#
                                                                                                         f#s
                                                                                                         ..li
                                                                                                            n#p
                                                                                                            :
                                                                                                            à g#tl
                                                                                                                 anpdlle
                                                                                                                  l
                                                                                                                 yMV   sr
                                                                                                                       .e
                                                                                                                        Kr
                                                                                                                         1v9
                                                                                                                           i,
                                                                                                                            c
                                                                                                                            I4
                                                                                                                            Ce oi
                                                                                                                                f
                                                                                                                                p.p
                                                                                                                             iiY/ ml
                                                                                                                                  :?e
                                                                                                                                    na
                                                                                                                                     v
                                                                                                                                     di
                                                                                                                                      m
                                                                                                                                      in
                                                                                                                                     AI l
                                                                                                                                       llyorr,.
                                                                                                                                              opthv
                                                                                                                                              !   es
                                                                                                                                                   rspJl
                                                                                                                                        Rèrfzl4dlCàe.
                                                                                                                                       . ....
                                                                                                                                                      a#ers
                                                                                                                                                          ecasyrr
                                                                                                                                                        àB4lé*r
                                                                                                                                                        '
                                                                                                                                                  . . ...,..
                                                                                                                                                                ekqu
                                                                                                                                                                   of
                                                                                                                                                                    i
                                                                                                                                                                    re
                                                                                                                                                                     cdou
                                                                                                                                                                        by
                                                                                                                                                                         rtl
                                                                                                                                                                           r
                                                                                                                                                                           a
                                                                                                                                                                           owrbexpcuept
                                                                                                                                                                                      os
                                                                                                                                                                                       ae
                                                                                                                                                                                        s   .    t        .   .,, j
                                                                                                                                                                                                                  ..

 1.(a) PLAINTWe'-FS                                                                                                                                    EFENDANTS
                                                                                                                                                         e % U)1UZG '
                                                                                                    'X '='f'=M R>M'''VJY O'
                                                                                                                          A 'CM*W AU%bhYXY'
                                                                                                                                          XW*M            d X                      -

Co çofn kss iyo
 -
                  .                               ,
                                                      .e
                                                       .ac>                   çor1.. y g'
                                                                                        iL.$'.
                                                                                             ,
                                                                                             '          .
                                                                                                                                                 o. . ' C-
         (b) cotmtyofResidenceofFirstListedPlai
                                              néf                                                                                                     Co ofResidenceofFirstListedœfendant
                                                      (
                                                      ucspvlsus.'J-CVJZJ'
                                                                        A- Es) J(J(,gg 2g2g                                                           NO
                                                                                                                                                                                   (INus/,
                                                                                                                                                                                         1.4.
                                                                                                                                                                                            m7/-
                                                                                                                                                                                               ,-cAssstwz.z?
                                                                                                                                                                                 IN Lztc CONDE> AXON CASES,USE 'J'iIE LOCATION OF
                                                                                                             ANGCLA'E. NOBLE                                                     O W W ACT 0FLztx DIVOLVED.
         (c AttorneyslnrmNcme,Addresz,anaTel
                                           ephoneN'
                                                  l
                                                  zl
                                                   zl r
                                                      )                                                     cuEnittJ.s.DIST.C'
                                                                                                                             E                        Att
                                                                                                                                                        o eys(
                                                                                                                                                             IfDown)
                  e QRSG'D                                                                                  S.D.OFFI
                                                                                                                   m.'MIAMI '                                   .    cw Scztkztflfzér
         zolhx ttxt
                  xfw-ïxakcu'
                            ucle h'1O0
                                                                .         .    .

                                                                                                            -                                          1::3l KVCntlt. o.(c wjjxx #wjwau4cuzy
     (dlCch
         -unv'q'
               ,$ vbkx j-      ;/ '.    '
                                        !
                                        f
           eckcounty ere ctiln osê: EIMt/
                                         .'s-uuq 5+ 01                   la..axtowt- D '    -
                                                                                                <? tt?0 l% nEmHuzoros
                                                                                                ,
                                        tvpoAoE ::Mo-oE u sRowuo nPALMsucu clMART:NclsT.Luc:s nINDx luvEa (aouEclloBu (
 II. BASIS O F                                  SDICTIO N (
                                                          macet
                                                              za'w'i
                                                                   nonesoxonly)                                                   IH .CITIZENSH I.     P O F PRINCV AT,PARTIES œt        acean',r'inonesoxmrzvafaax
                                                                                                                                           (
                                                                                                                                           ForDfver/ff
                                                                                                                                                     .
                                                                                                                                                     yCasesOnl
                                                                                                                                                             y)                           andOnefoxxrDe-fkndan#
     Q 1 U.
          S.Government                                         I
                                                               ZI3                  FedezalQuestion                                                           PTF DEF                                  PTF DE#
           Plainti
                 g                                                       ALS.GovernmentNota#Jr(p )                                    Citi
                                                                                                                                         zenofnisState        IZI1 Q 1 IncorporatedorPrincipalPlace    Q 4 Q4
                                                                                                                                                                                                 ofBusinessInThisSàte
     IZI2 U.
           S.Government                                                                Diversity                                      CitianofAnoti
                                                                                                                                                  lerState                             E1 2 IncorporatedJalprinoipalPhce                          I
                                                                                                                                                                                                                                                  ZI5
            DeGndnn#                                                     (IndicateCfff
                                                                                     zerl
                                                                                        w
                                                                                        ç/lï
                                                                                           #ofpart
                                                                                                 iesi
                                                                                                    nIt
                                                                                                      emV.
                                                                                                         O                                                                                     OfBue essInAxmtl  zerState
                                                                                                                                      CitianorSubjectofa                               Z 3 ForeignNation                                          I
                                                                                                                                                                                                                                                  ZI6
                                                                                                                                        Forei> Countzy
 W . NATUQE OF SUIT (macecn'
                           w '/?,oneBoxonl
                                         y)                                                                                         clickherefor:Nat.veofsuitCodeDescziptions
     >                      .        .                               .                                       .(             :
                                                                                                                            .                   ...    .. .,.
                                                                                                                                                       w                  ..            .        x            ...k .      .      sw    w. : .
                                                                                                                                                                                                                                            uyg .a..   t
                                                                                                                                                                                                                                                       '
 E1110Insurance                  PERSONALINJURY        PEM ONAL INJURY C1625DnzgRel      atedSei'
                                                                                                .
                                                                                                r''
                                                                                                  r-                                                                             IZI422Appeal28USC 158 I      ZI375FalseClnimnAct
 E1120Madne                   I
                              ZI310Airpln'-         I
                                                    ::1365PersonalInjtuy -        ofProperty21USC881                                                                              I
                                                                                                                                                                                  ZI423Witbr lrnwal          IZI376QuiTam (31USC
 IZIl30Mill
          erAct               El3l5Au'planeProduct        ProductLiabil ity IZI690Otlmr                                                                                                 28USC 157                 3729(a))
 IZI140NegodableIneralment          Liabili
                                          ty        I
                                                    ZI367Healt hC= l                                                                                                                                         IZI400StateReapporti
                                                                                                                                                                                                                                onment
 E1150RecoveryofOverpayznent I::I320AssaultLibei&         Pbnrmnceuti cal                                                                                                        or :'   *        t-**.- * 1 i::l410Andtnt
                                                                                                                                                                                                                         st
       aEnforcementorluda ent       slander               Personaluiurv                                                                                                         'D azn''
                                                                                                                                                                                       êzomzlz   ts          E1430Bnnk. nandBnnkïng
 I:a151MedicareAct       -    E1330FeavalEmployozs'       eroductua -bis
                                                                       -v                                                                                                         (
                                                                                                                                                                                  :
                                                                                                                                                                                  a830Pat  '
                                                                                                                                                                                           e-
                                                                                                                                                                                            nt-              I:I450commerce
 E11s2Recov- ofoefauited            tubility        EI36aAsbestospersoz,  al                                                                                                      L xe
                                                                                                                                                                                    83w
                                                                                                                                                                                      5pIa
                                                                                                                                                                                         xtw
                                                                                                                                                                                           eutxn
                                                                                                                                                                                               -Ab
                                                                                                                                                                                                 nubc
                                                                                                                                                                                                    ra
                                                                                                                                                                                                     et
                                                                                                                                                                                                      v
                                                                                                                                                                                                      i
                                                                                                                                                                                                      oia
                                                                                                                                                                                                        nted IZI460Deportauon
       studentLo=            I
                             ::1340Marine                                                                   I
                                                                                                            njurypoduct
                                                                                                                  : .. . . .
                                                                                                                                                                                 I
                                                                                                                                                                                 :1840Trad;marr
                                                                                                                                                                                              k                          I:1470RacketeerM uencedand
       (Excl.VetvanKl        EI345Mari neProduct                                                  Liability        r.k.
                                                                                                                      7. y'..A  *
                                                                                                                                v' >    .. . . :t.''7'
                                                                                                                                                     *
                                                                                                                                                     .' v
                                                                                                                                                        œ M  ''t)
                                                                                                                                                                *'.*''
                                                                                                                                                                     *'    Conw tOrganizations
 IZIl53RecoveryofOverpam ent       Liabili
                                         ty                                                   PEM ONALPROPERW 710FairSilcllktk      dnMq       '861VIA(ï395/            E1480ConsmnerCredit
      ofVeteran'sBenefts                                  C1350MotorVehicle                 (:l370OtâerFraud            Ad                   Z 862Bl ackLlmg(923)       IZI490Cable/satW
 E1l60Stocklz
            olders'Suit
                      a                                   E1355MotorVehicle                 IZI371Tre i  nLending Q 720Labor/Mgtnt.Relations I
                                                                                                                                             ZI863DIWC/DIWW (405(g)) Z 850Securides/commodi    des/
 Y  195
      0C
       Ootn
          he
           t
           z
           raC
             ct
              oP
               nr
 IZIl96Francbise
                tr
                 o
                 ad
                  cu
                   tctLi
                       abi
                         lity (:l360Md
                                     Otheu
                                         rcP
                                    Injury
                                           teL
                                             rs
                                              io
                                               ab
                                                ni
                                                 a
                                                 ll
                                                  i
                                                  ty I
                                                     :
                                                     :I380P
                                                     I
                                                          Oro
                                                            t
                                                            hp
                                                             ee
                                                              rrt
                                                                Pyer
                                                                   Dso
                                                                     nm
                                                                      nax
                                                     ZI385PropertyDnmnge
                                                                        lge I
                                                                            E
                                                                            ZI74
                                                                               51
                                                                                0F
                                                                                 Ram
                                                                                  nil
                                                                                    w
                                                                                    çly
                                                                                      ayan
                                                                                 LeaveAct
                                                                                         Ld
                                                                                          ab
                                                                                           Mor
                                                                                             ed
                                                                                              Aica
                                                                                                 tl E1
                                                                                                     I864
                                                                                                        5K
                                                                                                         SSID(4T
                                                                                                               0i
                                                                                                                tl
                                                                                                                5(
                                                                                                                 e
                                                                                                                 g)
                                                                                                                  X)VI                                                                                                   E18E9
                                                                                                                                                                                                                             x0
                                                                                                                                                                                                                              ceg
                                                                                                                                                                                                                               Othee
                                                                                                                                                                                                                                   rSht
                                                                                                                                                                                                                         E1 891Agricul
                                                                                                                                                                                                                                      anl
                                                                                                                                                                                                                                       hzto
                                                                                                                                                                                                                                          ryActions
                                                                                                                                                                                                                                          Acts
                                                          E1362PemnnnlI
                                                                      njury-                             ProductLiabili
                                                                                                                      ty              I
                                                                                                                                      ZI790Ot
                                                                                                                                            herLaborLi
                                                                                                                                                     dgadoa                                                              C1893Envi
                                                                                                                                                                                                                                 ronmentalMatt
                                                                                                                                                                                                                                             ers
 .           ..                      .   .. .         .           Mq.
                                                                    jMal
                                                                       racuce . y.!    ..       .   I
                                                                                                    ZI791Empl.RetInc.                                                            .:     . - .-
                                                                                                                                                                                         . '         -, .
                                                                                                                                                                                                              .. - r-    EI895FreedomofInf
                                                                                                                                                                                                                                         ormadon
 :(          y        .
                          , ,
                                ..        .   .           .,        : k . :.
                                                                     .           :. . ..          g      Sectril Act                                                              ;
                                                                                                                                                                                  ; .            .                         M't
         210LaQ Conb- nti
                        on                                     440OG CivilRights    Habe-Corp-:                                                                                    870Taxes(U.S.iiai
                                                                                                                                                                                                   ne                    C1896Arbi%don
     I
     ZI22QForeclosure                                     E144lVodng               El463Ali enDetainee                                                                               orDefendant)       IZI399Adml 'nisoadveProcedure
     Q 230Ren.Lease& Ejectment                            Q 442Emplom ent          Q 510 Modons to Vacate
                                                                                     slutencr
                                                                                                                                                                                z8 71 ma s-nird Party 26 Acsluview()
                                                                                                                                                                                  Usc 7609
                                                                                                                                                                                                                        rAppealof
     Q 240TortstoLand                                     E:IA
                                                             44
                                                              c3
                                                               coHmmod
                                                                  ous'
                                                                     mg/
                                                                      at
                                                                       o!xs             Other:                                                                                                             Agency oeck uos
                                                                                                         .
     Z 245TortProductLiabil
                          ity                             E1445Amer.wci  sabi
                                                                            lides- Z 530General            .
                                                                                                              ,
                                                                                                                t),
                                                                                                                  g. .; ..                                                      ,                       u 9s50ut
                                                                                                                                                                                                            ut ceo
                                                                                                                                                                                                                 sustitutionality ofState
                                                                                                         .& .
                                                                                                            :
     Q 290Al0* RealProperty                                         Empl
                                                                       oment                E1535Deat
                                                                                                    âPenal
                                                                                                         ty           ,
                                                                                                                                     t:l462Nnh.mllxti
                                                                                                                                                    onAppl
                                                                                                                                                         icati
                                                                                                                                                             on
                                                    E1446Amer.wmi  sabi
                                                                      lities- I
                                                                              ZI540Mandnmt ts&Otber Q 465Otherlmmigrati
                                                                                                                      on
                                                         fYber                I
                                                                              ZI550CivilRights           Acdons
                                                    Q 448Education            I
                                                                              ZI555PlisonCondidon
                                                                                560CivilDee ee-
                                                                              ElCondi
                                                                                    t i
                                                                                      onsof
                                                                                Conlnement
 V * ORIGIN                                   (
                                              PlûceJa''
                                                      #'inOneBoxOn@
     Q 1P
        oro
          ic
           ge
            in
             ea
              di
               lng o 2â
                      Ro
                       emos
                          vt
                           ea
                            d
                            te(:13t
                                  Rsac
                                     -e
                                     .fz
                                       v
                                       l
                                       el
                                        dI:
                                          a 4o
                                             Rr
                                              einstated# 5 a
                                                           Tn
                                                            ro
                                                             at
                                                              xh
                                                               lsq
                                                                 fe
                                                                  rri
                                                                    rls
                                                                      d
                                                                      tri
                                                                        fc
                                                                         ro
                                                                          tm E1L
                                                                               6i
                                                                                t
                                                                                Mi
                                                                                 gu
                                                                                  au
                                                                                   l
                                                                                   to
                                                                                    i
                                                                                    du
                                                                                     istrid (r)7o
                                                                                                Ai
                                                                                                 ppralt
                                                                                                      o Ejguuydjstri
                                                                                                                   ctznjumaudedsom
                                              Court                      below)             Reop                          (*ecb@
                                                                                                                              '          'A '
                                                                                                                                            .
                                                                                                                                             .                  Transfer                &os
                                                                                                                                                                                          mt
                                                                                                                                                                                           ri
                                                                                                                                                                                            o
                                                                                                                                                                                            .tJu
                                                                                                                                                                                            Ma  d
                                                                                                                                                                                                sg
                                                                                                                                                                                               gitre
                                                                                                                                                                                                   ate                  u
                                                                                                                                                                                                                        -t
                                                                                                                                                                                                                         ipo
                                                                                                                                                                                                                         jtredu          Appeuatecotut
                                                                                                                                                                      n                 Jud          at                 File
 V1.RELATED/                                                    (Seeinsmzctions):a)Re-sledC                             QYES clNO                                   )RelatedCases QYES EINO
 QE-FHUED CASEIS)                                                             JUDGE:                                                                                               DOCU TNIJMBER:
                                                                CitetheU.S.Ci
                                                                            vilStatuteunderwhichyouakeflingandWriteaBriefSttementofCause (1* notefelzlrive fà-alzàdo/
                                                                                                                                                                    esu-leasdfverxe :
 VII. CAUSE OF A G ION
                                                                LENGTH OFTRIALvia                            daysaqtimated(forbothsidestotryentirecase)
 W Il.REQUESTED IN                                              Q clœcKl IHISISA CLASSACTION                                             DEMAND $                                           CHECK YESonl
                                                                                                                                                                                                       yifdemandedi
                                                                                                                                                                                                                  ncomplai
                                                                                                                                                                                                                         nt:
           CO M PLAW T :                                                 UNDER F.
                                                                                R.C.
                                                                                   P.23
                                                                                                                                                                                        JURY DEMAND:                           Q Yes    E1No
 ABOVE IN ORM ATION IS TRUE & COQQECT TO TIV BEST OFM Y KNOW LEDGE
 DATE                                                                                                               TUR.EOFAU ORNEY OF RECORD

           î' e                                                                                                    i.
                                                                                                                    ;                                                                                                   j
 F R FF CE USE ONLY                                                                                               g'                 '
 RECEPT #                                                 AMOUNT                     IFP                     #                                                                 MAG JIJDGE
